Exhibit 10.58

 

[g150582kei001.jpg]

 

 

128 Sidney Street, Cambridge, MA 02139-4239

 

TEL: (617) 995-2500    FAX: (617) 995-2510

 

April 18, 2005

 

Daniel M. Junius

140 Mack Hill Road

Amherst, NH 03031

 

Dear Dan:

 

I am delighted to offer you the full-time position of Chief Financial Officer
and Senior Vice President, Finance at ImmunoGen, Inc (“ImmunoGen” or the
“Company”).  Your employment will commence on May 9, 2005, and you shall
initially be paid at a bi-weekly rate of $11,538.46, which annualized equals
$300,000.00 per year, less applicable federal, state and/or local payroll and
withholding taxes.

 

Also in consideration of your employment by the Company, we will recommend to
the Board of Directors, for their approval, a grant of 200,000 stock options
under the Company’s Stock Option Plan.  Your options will vest at a rate of 25
percent per year for four years beginning on the first anniversary of your
effective date of employment with ImmunoGen.  The exercise price for these
options will be the closing sale price of the Company’s Common Stock as listed
on the NASDAQ on your effective date of employment.

 

You will also be entitled to participate in the Company’s benefit plans to the
same extent as, and subject to the same terms, conditions and limitations as a
generally applicable to, full-time employees of ImmunoGen of similar rank and
tenure.  These benefits currently include, paid vacation time, life, health,
dental and disability insurance.  With respect to your annual vacation
allotment, however, you will be able to accrue up to five (5) weeks of paid
vacation per year.  For a more detailed understanding of the benefits and the
eligibility requirements, please consult the summary plan descriptions for the
programs that will be made available to you. Please note that your compensation
and or benefits may be modified in any way, at any time, by ImmunoGen at its
sole discretion, with or without prior notice.

 

Your duties as an employee of the Company shall be as determined by me in
consultation with you, and you agree to devote your best efforts and full
business time to the performance of such responsibilities.  In addition, you
will be eligible for an annual bonus of up to 35% of your annual salary.
 Bonuses are at the discretion of the Board of Directors, and are based on
Company and individual performance.

 

In addition, ImmunoGen is required by the Immigration and Naturalization Service
to verify that each employee is eligible to work in the United States.  To that
end, a list of acceptable forms of identification is attached.  Please bring
with you one item on List A, or a combination of one item on List B and List C.
 This verification must occur by the third day of your employment.

 

--------------------------------------------------------------------------------


 

In the event your employment is terminated by the Company without Cause, you
will be eligible to receive payments in an amount equal to twelve (12) months of
your annual Base Salary in effect immediately prior to such termination.  Such
payments would be made by the Company in accordance with its then established
payroll practices and would be less any applicable federal, state, local or
other employment-related deductions.  Such payments would be contingent upon you
signing and complying with the terms of a separation agreement following your
separation from the Company, which agreement would contain, among other
obligations, a release of claims, a return of all Company property and
re-payment of any amounts owed by you to the Company, continued compliance with
your obligations under any confidentiality and work product agreement(s) signed
by you, and non-disparagement obligations.

 

For purposes of this provision, “Cause” shall mean: (a) the continued failure
substantially to perform your duties and responsibilities hereunder; provided,
however, that you first shall be provided with written notice of the Company’s
intention to terminate your employment for Cause and you shall have ten
(10) days from the date of such notice to cure such non-performance to the
Company’s satisfaction, if curable; (b) any willful misconduct or gross
negligence which materially injures or threatens to injure the Company’s
business or reputation, monetarily or otherwise; (c) your material violation of
a Company policy (including but not limited to policies regarding
discrimination, harassment, or violence); (d) your willful violation of a
material provision of the terms of your Proprietary Information and Inventions
Agreement; (e) your conviction of a crime, in connection with the performance of
your duties and responsibilities hereunder, or which otherwise materially and
adversely affects your ability to perform such duties and responsibilities, or
which materially and adversely affects or threatens to affect the business or
reputation of the Company; or (f) any other conduct that constitutes cause as
that term has been defined by Massachusetts law.

 

While we anticipate that our relationship will be a long and mutually rewarding
one, your employment, of course, will be at-will, terminable by either you or
the Company at any time, for any or no reason, with or without prior notice or
cause.  On your first day of employment, you will be required to sign both our
Proprietary Information and Inventions Agreement and the Company’s Insider
Trading Policy, acknowledging that you understand and agree to be bound by these
agreements.  Copies of each are enclosed. You are also asked to acknowledge and
agree that your employment by the Company will not violate any agreement, which
you may have with any third party.  Please acknowledge your understanding and
agreement with the terms of your employment as set forth in this letter by
signing below.

 

I look forward to a long and productive relationship with you.

 

 

Sincerely,

 

 

 

 

 

 /s/ Mitchel Sayare

 

 

Mitchel Sayare

 

 

Acknowledged and Agreed to:

 

 

 

 /s/ Daniel M. Junius

 

9/25/05

 

Daniel M. Junius

Date

 

MS/lb

Enclosure

 

--------------------------------------------------------------------------------